The code requires that a complaint shall contain a plain and concise statement of the facts constituting the cause of action (§ 142). Every fact which the plaintiff must prove to enable him to maintain his suit, and which the defendant has a right to controvert in his answer, must be distinctly averred or stated. This rule of pleading in an action for a legal remedy, is the same as formerly in this, that facts and not the evidence of facts must be pleaded (1 Chitty Pl. 215; Read v. Brookman,
3 Term, 159, per Buller, J.; Eno v. Woodworth, 4 Com. 249).
The plaintiffs in their complaint in this action, state that the defendant is indebted to the plaintiffs in the sum of $371.01 for *Page 479 
goods sold and delivered by the plaintiffs to the defendant at his request, on the first day of May 1849, at the city of Buffalo in said county of Erie, and that the items of their account exceed twenty in number, and that there is now due them from the defendant the sum of $371.01 for which they demand judgment against the defendant with interest from the twentieth day of October 1849, besides costs. In substance stating that on the first day of May 1849, at the city of Buffalo in the county of Erie, the plaintiffs, at the request of the defendant, sold and delivered to him goods for which he then owed, or was then bound to pay the plaintiff the sum of $371.01, and that the items of their account of such goods exceeded twenty in number; and further averring that there was then due them from the defendant the sum of $371.01 (that is, that the time when the said money for said goods was promised to be paid, had expired) for which sum the plaintiffs demand judgment, c. The question is, then, are there facts enough stated to constitute a cause of action? I think that there are.
The words that the defendant is indebted to the plaintiffs in the sum of $371.01 for goods sold and delivered by them to him at his request, on the first day of May 1849, and that there was then due to the plaintiffs from the defendant said sum, clearly imply that a contract had been made between the plaintiffs and defendant, by which the former sold and delivered the latter goods at his request for which he promised to pay the plaintiffs the sum of $371.01; and that the period when the same was promised to be paid had expired. It contains every statement of fact necessary to constitute a good indebeitatus count in debt, according to the mode of pleading before the code (2 Chitty Pl. ed. 1812, 142; Emery v. Fell, 2 Term, 28, 1 Chitty Pl. 345).
The counsel for the defendant insisted that the statement that there is "due," c., did not amount to a statement that the debt had become payable; that it meant no more than the statement that the defendent is "indebted," c., and that if the word "due" had two significations, the pleader could not select between them, and impute to it the one which suits his purpose *Page 480 
best; for the maxim was that every thing should be taken most strongly against the pleader, or if the meaning of the words be equivocal and two meanings present themselves, that construction shall be adopted which is most unfavorable to the party pleading. In the case of United States v. The State Bank of NorthCarolina (6 Peters, 29), Judge Story said that the term "due" was sometimes used to express the mere state of indebtment, and then it was an equivalent to owed or owing, and it was sometimes used to express the fact that the debt had become payable. In the latter sense, I think that the word "due" was used by the pleader in the complaint in this suit, and in that sense it may be deemed to have been used. In 1 Chitty Pl. 241, it is said that it is a maxim in pleading that every thing shall be taken most strongly against the party pleading, or rather that if the meaning of the words be equivocal, they shall be construed most strongly against the party pleading them; for it is to be intended that every person states his case as favorably to himself as possible: but that the maxim itself must be received with some qualification, for the language of the pleading is to have a reasonable intendment and construction; and when a matter is capable of different meanings, that shall be taken which will support the declaration, c., and not the other which will defeat it (Wyat v. Aland, 1 Salkeld, 325). The code (§ 159) declares that in the construction of a pleading for the purpose of determining its effect, its allegations shall be liberally construed with a view to substantial justice between the parties; and § 140 provides that the rules by which the sufficiency of the pleadings is to be determined are modified as prescribed by that act. I think then that we are not only authorized but required to consider that the term "due" was used in the complaint to express the fact that the money sought to be recovered had become payable, or the time when it was promised to be paid had elapsed. The judgment should be affirmed with costs.
Judgment affirmed. *Page 481